Exhibit 10.15

FIRST AMENDMENT TO SALARY CONTINUATION AGREEMENT

This amendment (the “Amendment”) is made as of December 14, 2010, by and between
Lake Sunapee Bank, FSB, a bank organized and existing under the laws of the
United States of America (the “Bank”) and Stephen R. Theroux (“Executive”).

BACKGROUND

Whereas, the Bank and the Executive entered into a salary continuation
agreement, dated as of February 14, 2008 (the “Salary Continuation Agreement”)
under which Executive is entitled to certain payments in connection with
Executive’s termination of employment and/or retirement from the Bank in certain
circumstances;

Whereas, the Bank and Executive have agreed to amend the Salary Continuation
Agreement in order to increase the benefits available to the Executive;

Now, therefore, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties, intending to be legally bound
hereby, amend the Salary Continuation Agreement, with such amendment to be
effective as of October 1, 2010, by amending Paragraph IV to read in its
entirety as follows:

 

IV. Retirement Benefit

Upon attainment of the Retirement Date, the Bank shall pay the Executive an
annual benefit equal to Sixty Thousand and 00/100th Dollars ($60,000.00). Said
benefit shall be paid in equal monthly installments (1/12th of the annual
benefit) until the death of the Executive. Said payment shall be made the first
day of the month following the date of such Separation of Service.

In witness whereof, the parties hereto have executed this Amendment as of the
day and year first written above.

 

LAKE SUNAPEE BANK, FSB By:   /s/    Stephen W. Ensign           Stephen W.
Ensign

 

EXECUTIVE By:   /s/    Stephen R. Theroux           Stephen R. Theroux